_____________

                                     No. 95-2210EA
                                     _____________


United States of America,                 *
                                          *
             Appellee,                    *
                                          *    On Appeal from the United
        v.                                *    States District Court
                                          *    for the Eastern District
                                          *    of Arkansas.
James Alfred Miller,                      *
                                          *
             Appellant.                   *

                                     ___________

                        Submitted:    June 10, 1996

                            Filed:   August 6, 1996
                                     ___________

Before RICHARD S. ARNOLD, Chief Judge, MORRIS SHEPPARD ARNOLD, Circuit
     Judge, and ROSENBAUM,* District Judge.
                              ___________

RICHARD S. ARNOLD, Chief Judge.


        James Alfred Miller was convicted of three drug-related felonies and
sentenced to a prison term of twenty-four years and four months.             We affirm
these    convictions,    but   remand   this   case   to   the   District   Court   for
resentencing.


                                          I.


        At trial, the government introduced evidence showing that from
January 1993 through April 1994, James Miller sold methamphetamine




     *The Hon. James M. Rosenbaum, United States District Judge for
the District of Minnesota, sitting by designation.
to a number of people.   One of Miller's principal buyers was Don Roe, who
was a drug dealer.   Roe testified that he generally bought four ounces of
methamphetamine at a time, at a cost of $5,000 per purchase.         On two
occasions, Roe purchased one-pound quantities.     The defendant sometimes
"fronted" these drugs, that is, he gave them to Roe and did not demand
payment until a later date.   Roe testified that on September 5, 1993, he
and Jackie Bingham Williams went to Miller's house to buy methamphetamine.
Roe took this purchase back to his home, where the police discovered it
later that day.


     A number of witnesses corroborated Roe's testimony.      Lisa Gulledge
stated that she accompanied Roe, whom she described as a well-known drug
dealer, on trips to Miller's house to purchase methamphetamine.        Mark
Kenyon, who sold methamphetamine for Roe, testified that in early 1993, he
and Roe purchased methamphetamine from Miller.   Donna Carter said that she
bought methamphetamine from Roe, and had seen the defendant dispense this
drug to Gulledge, Kenyon, and Kathy Reeves.   Also, Jackie Bingham Williams
confirmed Roe's account of the events of September 5, 1993.


     Two other important witnesses were Jerry Wilson and Veronica Simone.
Wilson testified that, beginning in the spring of 1993, he purchased one-
eighth of an ounce of methamphetamine from Miller every month.   Eventually,
he started buying a pound at a time.   The defendant sometimes fronted these
drugs to Wilson, who resold them.   Veronica Simone testified that when she
was seven and one-half months' pregnant, Miller sold her methamphetamine.


     The jury convicted Miller of conspiring to distribute and to possess
with intent to distribute methamphetamine, 21 U.S.C. § 846, distributing
methamphetamine, 21 U.S.C. § 841(a)(1), and distributing methamphetamine
to a pregnant person, 21 U.S.C. § 861(f).   Determining that Miller was the
"organizer or leader of a criminal activity that involved five or more
participants,"




                                    -2-
U.S.S.G. § 3B1.1(a), the District Court increased Miller's base offense
level by four levels and sentenced him to a prison term of twenty-four
years and four months.


                                     II.


        On appeal, Miller argues that there was insufficient evidence to
support his conspiracy conviction, and that the District Court erred by
refusing to grant his request for a continuance and by not permitting a
number of proposed defense witnesses to testify.    Miller also asserts that
in sentencing him, the District Court should not have applied a four-level
enhancement.


                                     A.


        We begin with Miller's claim that the government did not produce
enough evidence to support his conspiracy conviction.         At trial, the
government introduced evidence that Miller sold one-pound quantities of
methamphetamine, worth $10,000 each, to Don Roe, a known drug dealer, and
to Jerry Wilson.    The government argues that the jury could have inferred
that because Miller made such large sales, he knew that his purchasers were
reselling the methamphetamine.   According to the government, the fact that
Miller "fronted" the methamphetamine to Roe, Wilson, Mark Kenyon, and Kathy
Reeves also shows that Miller knew that the methamphetamine was being
resold, because the only way that Miller's buyers could have paid him back
was to resell the drugs.


        To convict Miller of conspiracy, the government had to "establish
that an agreement to engage in distributing drugs existed between two or
more people, including the defendant."     United States v. Rodgers, 18 F.3d
1425, 1428-29 (8th Cir. 1994).   Although "numerous sales of small amounts
.   .   .   for personal use are insufficient to support a [conspiracy]
conviction," United States v. Eneff, 79 F.3d 104, 105 (8th Cir. 1996), we
have held




                                     -3-
that   "evidence    of   multiple   sales    of   resale   quantities   of   drugs   is
sufficient in and of itself to make a submissible case of conspiracy to
distribute."       Ibid.1    The government did show that Miller sold resale
quantities of drugs.        This evidence was, therefore, sufficient to convict
Miller of conspiracy.


                                            B.


       Next, Miller asserts that the District Court erred by not granting
his request for a continuance.       There is "little question that a district
court has wide discretion in ruling on motions for continuances, and a
court's exercise of that discretion will rarely be overturned."                United
States v. Pruett, 788 F.2d 1395, 1396 (8th Cir. 1986).            We do not believe
that the District Court abused its discretion in this case.


       Miller based his request for a continuance, which he made on the
morning    of trial, on three grounds.              First, Miller noted that the
prosecution had not disclosed that its principal witness, Don Roe, had been
arrested in 1993 for drug possession and had tried to bribe the police
officers who had arrested him.        (The government says that its failure to
disclose these facts was inadvertent.)           Miller's counsel did discover this
information the week before trial and was able to use it to cross-examine
Roe.   Miller suffered




       1
       A number of circuits disagree with this view. See United
States v. Lennick, 18 F.3d 814, 819 (9th Cir.) ("[t]o show a
conspiracy, the government must show not only that [the defendant]
gave drugs to other people knowing that they would distribute them,
but also that he had an agreement with these individuals to so
further distribute the drugs."), cert. denied, 115 S. Ct. 162
(1994); United States v. Lechuga, 994 F.2d 346, 347 (7th Cir.) (en
banc) (the sale of "large quantities of controlled substances,
without more, cannot sustain a conspiracy conviction"), cert.
denied, 114 S. Ct. 482 (1993); United States v. Howard, 966 F.2d
1362, 1364 (10th Cir. 1992) ("[t]he huge quantity of crack cocaine
involved in this case permits an inference of conspiracy, but by
itself this is not enough to convict defendant"). Nevertheless, as
a panel, we are not free to depart from our precedents.

                                         -4-
no prejudice from the Court's failure to grant a continuance.


     The same is true of the other two grounds on which Miller based his
motion for a continuance -- that the prosecution had not told Miller until
the day before trial that Charlotte Kirks, a government witness, had a
criminal record, and that the prosecution did not disclose that Jackie
Bingham Williams, another government witness, had lost custody of her
child.     In    each   case,   the   prosecution's   failure   to    disclose   the
information, which it says was inadvertent, did not interfere with the
ability of Miller's counsel to use these facts during cross-examination.
Thus, the District Court's refusal to grant a continuance was not an abuse
of discretion.


                                         C.


     We now address Miller's evidentiary claims.         The District Court did
not permit Miller to call a number of witnesses who, Miller asserts, would
have impeached the testimony of Don Roe.          Weldon Davis, the Jailor of
Pulaski County, Arkansas, would have testified that on September 6, 1993,
when Roe was detained on state drug charges, Roe told a fellow prisoner
that only two people, neither of whom was Miller, knew about the pound of
methamphetamine the police had discovered in his house on September 5.           Roe
testified that he never made this statement.


     We believe that the District Court erred by refusing to allow the
defendant to question Weldon Davis.           A party may introduce extrinsic
evidence of a witness's prior inconsistent statement if              the witness is
given a chance to explain the inconsistency, the opposing party is afforded
an opportunity to question the witness about the inconsistency, and the
inconsistent statements are material to the substantive issues of the
trial.   Fed. R. Evid. 613(b); United States v. Roulette, 75 F.3d 418, 423
(8th Cir. 1996).    Miller's lawyer asked Roe to explain his prior statement,




                                        -5-
and   the   government had the opportunity to question Roe on redirect
examination.    Also, Weldon Davis's testimony would have been relevant to
whether Miller sold Roe the methamphetamine that the police found in Roe's
house -- certainly a substantive trial issue.


      However, this error does not cause us to reverse Miller's conviction.
Jackie Bingham Williams testified that she accompanied Roe on his trip to
Miller's house to purchase the one pound of methamphetamine that the police
discovered on September 5.   Williams's testimony corroborates Roe's account
of the events of September 5 and leads us to conclude that the District
Court's refusal to allow Weldon Davis to testify was harmless error.


      The defendant also asserts that he should have been permitted to call
as witnesses three police officers who would have testified that Roe had
attempted to bribe them.   The officers' testimony would not have shown that
Roe had made an inconsistent statement material to whether Miller was
guilty of the crimes for which he was being tried.   Instead, the officers'
statements would have been used purely to attack Roe's character.    Trials
are about charges in the indictment, not the character of the witnesses.
Thus, although Federal Rule of Evidence 608(a) permits a party to introduce
evidence regarding a witness's reputation for truthfulness, Rule 608(b)
"does not permit specific instances of a witness's conduct to be proved by
extrinsic evidence."    United States v. Johnson, 968 F.2d 765, 766 (8th
Cir.), cert. denied, 506 U.S. 980 (1992) (citation omitted).   We agree with
the District Court that the proposed testimony of the three officers was
inadmissible.


                                     D.


      Finally, Miller argues that the District Court should not have given
him a four-level enhancement for being the "organizer or leader of a
criminal activity that involved five or more participants."        U.S.S.G.
§ 3B1.1(a).    Typically, this enhancement




                                    -6-
applies to a defendant who employs or otherwise arranges for intermediaries
to sell his drugs.       See, e.g., United States v. McMullen, 86 F.3d 135, 138
(8th Cir. 1996); United States v. Logan, 54 F.3d 452, 456 (8th Cir. 1995);
United States v. Greene, 995 F.2d 793, 802 (8th Cir. 1993).                  We have,
however, "broadly interpreted the terms `organizer' and `leader,'"               United
States v. Maxwell, 25 F.3d 1389, 1399 (8th Cir.), cert. denied, 115 S. Ct.
610   (1994).     Thus,     the    defendant    need   not   "directly   control"     his
intermediaries.    Ibid.     But, if the words "organizer" and "leader" are to
have their ordinary meaning, a defendant must do more than sell for resale.
See United States v. Rowley, 975 F.2d 1357, 1364 n.7 (8th Cir. 1992) ("we
have always required evidence that the defendant directed or procured the
aid of underlings").


      Miller was not the "organizer" or "leader" of a conspiracy.            Although
Miller    sold   large    enough    quantities    of   methamphetamine    that   it    is
reasonable to infer that he knew the drugs were being resold, Miller did
not have any involvement in the resales.          There is no evidence that Miller
controlled his buyers in their resale of the methamphetamine.                         The
government contends that the four-level enhancement should, nevertheless,
apply because Miller supplied the drugs that his co-conspirators later
resold.   But, as the Fifth Circuit has explained, controlling property does
not make one an "organizer" or a "leader":


      Applying a plain-meaning approach to "leader" and "organizer,"
      we note that their definitions relate to supervision of people
      only. Leader is defined as a person who leads as a commander.
      Webster's Third New International Dictionary 1283 (1981).
      Organizer is defined as a person who travels for the purpose of
      establishing new organizations.     Id. at 1590.    A commander
      commands people, and organizations are composed of people.
      Unlike a manager, a leader's or organizer's actions must
      directly affect other people.       Consequently, a leader or
      organizer must control or influence other people.




                                          -7-
United States v. Ronning, 47 F.3d 710, 712 (5th Cir. 1995).            We therefore
agree with Miller that the District Court should not have applied a four-
level enhancement on this record.


                                      III.


     For   these   reasons,   we   affirm    Miller's   convictions,    vacate   his
sentence, and remand this case to the District Court for resentencing.


     A true copy.


           Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -8-